            Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #: _________________
---------------------------------- X                                    DATE FILED: 05/19/2021
  UNITED STATES
PILKINGTON        NORTHDISTRICT
                             AMERICA,   COURTINC.,          :
  SOUTHERN DISTRICT OF NEW YORK                             :
  -----------------------------------------------------------x
                Plaintiff,                                  :          No. 18 Civ. 8152 (JFK)
  In re FANNIE MAE 2008 SECURITIES                          ::           08 Civ. 7831 (PAC)
  LITIGATION
    -against-                                               ::           09 MD   2013 (PAC)
                                                                            OPINION     & ORDER
                                                            ::
MITSUI SUMITOMO INSURANCE COMPANY ::                                    OPINION & ORDER
  -----------------------------------------------------------x
OF AMERICA and AON RISK SERVICES :
CENTRAL, INC.,                                              :
                                                            :
                Defendants.                                 :
---------------------------------- X District Judge:
  HONORABLE          PAUL     A. CROTTY,       United   States
MITSUI SUMITOMO INSURANCE COMPANY :
OF AMERICA,                                                 :
                                                                     1
                                                 BACKGROUND :
                Third-Party Plaintiff, :
           The early years of this decade saw a boom        : in home financing which was fueled, among
    -against-                                               :
  other things, by low interest rates and lax credit conditions.
                                                            :           New lending instruments, such as
AON UK LIMITED, NIPPON SHEET GLASS :
CO.  LTD.,mortgages
  subprime      and MITSUI          SUMITOMO
                           (high credit   risk loans) and : Alt-A mortgages (low-documentation loans)
INSURANCE CO. LTD.,                                         :
  kept the boom going. Borrowers played a role too;         : they took on unmanageable risks on the
                Third-Party Defendants. :
----------------------------------
  assumption that the market would continue to rise         X and that refinancing options would always be
APPEARANCES
  available in the future. Lending discipline was lacking in the system. Mortgage originators did
FOR DEFENDANT/THIRD-PARTY PLAINTIFF MITSUI SUMITOMO INSURANCE
  not hold these
COMPANY          high-risk mortgage loans. Rather than carry the rising risk on their books, the
           OF AMERICA:
       Brian E. O’Donnell, RIKER DANZIG SCHERER HYLAND & PERRETTI LLP
  originators sold their loans into the secondary mortgage market, often as securitized packages
FOR DEFENDANT AON RISK SERVICES CENTRAL, INC. and THIRD-PARTY
  known as mortgage-backed
DEFENDANT     AON UK LIMITED:   securities (“MBSs”). MBS markets grew almost exponentially.
       Robert B. Ellis, Michael S. Biehl, Lauren Casazza, Rana B.
          But then Kelsey
       Dawson,      the housing  bubble burst. In
                              Bleiweiss,          2006, the demand
                                               KIRKLAND            for housing
                                                             & ELLIS    LLP dropped abruptly

  andTHIRD-PARTY
FOR   home prices began  to fall. In light
                       DEFENDANT           of the changing
                                       NIPPON              housing market,
                                                   SHEET GLASS             banks modified their
                                                                   CO. LTD.:
      Marc L. Abrams, Andre K. Cizmarik, Whitney M. Costin,
  lending practices
      MINTZ,        and became
                 LEVIN,    COHN, unwilling
                                     FERRIS,to refinance homeand
                                                   GLOVSKY    mortgages without
                                                                   POPEO,       refinancing.
                                                                             P.C.


   1
    Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
   dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                        1 1
JOHN F. KEENAN, United States District Judge:

     Before the Court are motions by Third-Party Defendants

Nippon Sheet Glass Co., Ltd. (“NSG”) and Aon UK Limited (“Aon-

UK”) to dismiss third-party claims brought by Defendant/Third-

Party Plaintiff Mitsui Sumitomo Insurance Company of America

(“MSI” or “MSI-US”).     NSG and Aon-UK both argue that MSI’s

Third-Party Complaint (“the TPC”) should be dismissed pursuant

to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6) for,

respectively, lack of personal jurisdiction and failure to state

a claim upon which relief can be granted.

     For the reasons set forth below, NSG’s and Aon-UK’s Rule

12(b)(2) motions are DENIED; their Rule 12(b)(6) motions,

however, are GRANTED.

     I.   Background

           A.   Overview

     This action arises out of an approximately $60 to $100

million loss that Plaintiff Pilkington North America, Inc.

(“Pilkington”) incurred when a tornado (“the Tornado”) struck

its glass manufacturing factory in Ottawa, Illinois on or around

February 28, 2017.     Pilkington seeks compensation for the loss

pursuant to a commercial property and business interruption

insurance policy that was issued by MSI to NSG Holding USA II,

Inc., a division of Pilkington’s Japanese parent company, NSG




                                   2
(together with Pilkington and NSG’s other subsidiaries, “the NSG

Group”).

     Pilkington initiated this action seeking damages or

indemnification from MSI for the loss caused by the Tornado

because, Pilkington alleges, MSI misrepresented certain changes

it proposed and inserted into Pilkington’s insurance policy

(“the U.S. Local Policy”) which was in effect the year prior to

the Tornado (“the 2015–2016 U.S. Local Policy”).   Pilkington

alleges that, in 2015, MSI misleadingly requested certain

revisions to the then-active 2015–2016 U.S. Local Policy from

MSI’s co-defendant in this action, Aon Risk Services Central,

Inc. (“Aon-US”), who served as Pilkington’s insurance broker.

In addition to its claims against MSI, Pilkington seeks damages

from Aon-US for failing to notify it that one branch of MSI’s

proposal (“the Endorsement”) materially changed the wording of a

sublimit applicable to certain types of windstorms, thereby

substantially reducing coverage for events like the Tornado.

The gravamen of Pilkington’s case centers on allegations that

MSI misrepresented the terms of the Endorsement to Aon-US; and

on Aon-US’s negligence in recommending Pilkington agree to the

Endorsement and carelessly incorporating those same terms into

the following year’s policy (“the 2016–2017 U.S. Local Policy”)

which was in effect when the Tornado struck.




                                3
     On September 6, 2018, Pilkington filed a complaint against

MSI and Aon-US.   MSI and Aon-US subsequently moved to dismiss

the complaint, after which Pilkington filed an amended complaint

(“the AC”) on December 2, 2019.    The AC asserts five claims

against MSI for reformation of contract, breach of contract,

declaratory relief, breach of the implied duty of good faith and

fair dealing, and equitable estoppel; and four claims against

Aon-US for breach of contract, negligence, negligent

misrepresentation, and breach of fiduciary duty. 1

     As relevant here, on May 18, 2020, the Court denied a

motion by MSI to dismiss the AC in its entirety. See Pilkington

N. Am., Inc. v. Mitsui Sumitomo Ins. Co. of Am., 460 F. Supp. 3d

481, 492–500 (S.D.N.Y. 2020).    The Court ordered the parties to

proceed to discovery under the supervision of Magistrate Judge

Fox and to join any additional parties by June 15, 2020. See id.

at 502.

     On June 15, 2020, MSI filed an amended answer which

asserted counterclaims against Pilkington for equitable estoppel

and declaratory judgment; and crossclaims against Aon-US for

breach of contract, breach of the implied covenant of good faith

and fair dealing, contractual indemnification, negligent


1
  The AC also asserted an intentional misrepresentation claim against
Aon-US, however, on May 18, 2020, the Court dismissed that claim with
prejudice. See Pilkington N. Am., Inc. v. Mitsui Sumitomo Ins. Co. of
Am., 460 F. Supp. 3d 481, 502 (S.D.N.Y. 2020).


                                  4
misrepresentation, and contribution.   Pilkington and Aon-US each

moved to dismiss MSI’s claims.

     On November 10, 2020, and January 5, 2021, respectively,

the Court granted Pilkington’s motion to dismiss MSI’s

counterclaims and referred to arbitration MSI’s crossclaims

against Aon-US (as well as crossclaims Aon-US brought against

MSI). See Pilkington N. Am., Inc. v. Mitsui Sumitomo Ins. Co. of

Am., No. 18 Civ. 8152 (JFK), 2020 WL 6585702, at *1 (S.D.N.Y.

Nov. 10, 2020); Pilkington N. Am., Inc. v. Mitsui Sumitomo Ins.

Co. of Am., No. 18 Civ. 8152 (JFK), 2021 WL 37691, at *1

(S.D.N.Y. Jan. 5, 2021).   On March 2, 2021, the Court denied a

motion by MSI for reconsideration of its order dismissing MSI’s

counterclaims but granted MSI’s request for clarification,

explaining that the so-called “law of the case doctrine” would

not presumptively bind the Court’s hands when considering the

viability of MSI’s claims against other parties, such as the

instant claims against NSG and Aon-UK. See Pilkington N. Am.,

Inc. v. Mitsui Sumitomo Ins. Co. of Am., No. 18 Civ. 8152 (JFK),

2021 WL 797674, at *1, *3–4 (S.D.N.Y. Mar. 2, 2021).

          B.   MSI’s Third-Party Complaint

     On June 15, 2020, the same day MSI asserted the cross- and

counterclaims discussed above, MSI filed the TPC against Aon-

US’s affiliate in the United Kingdom, Aon-UK; Pilkington’s

Japanese parent, NSG; and MSI’s Japanese parent, Mitsui Sumitomo


                                 5
Insurance Co. Ltd. (“MSI-J”).    (Third-Party Compl. (“TPC”), ECF

No. 115.)    The TPC claims that MSI does not owe anything to

Pilkington beyond the $15 million MSI has already paid

Pilkington under the terms of the 2016–2017 U.S. Local Policy.

(Id. ¶¶ 5–7.)    Accordingly, the TPC asserts, MSI seeks two forms

of relief:    First, MSI seeks a declaration that coverage for

losses arising from a windstorm in the United States is subject

to a $15 million sublimit contained in a so-called “Global

Program”—essentially a master insurance policy between NSG and

MSI-J.   (Id. ¶ 7.)   As such, the TPC joins MSI-J as a third-

party defendant because MSI’s declaratory request is against the

parties to the Global Program: Pilkington’s parent, NSG, and

MSI’s parent, MSI-J.    (Id. ¶¶ 10, 82–90.)   In the alternative,

and in the event MSI incurs liability to Pilkington in this

action, the TPC seeks compensatory damages from NSG and Aon-UK

for certain misrepresentations and breaches of fiduciary duties

that each allegedly owed to MSI and/or Pilkington.     (Id. ¶ 8.)

     In support of MSI’s third-party claims, the TPC alleges the

following facts which, at this procedural stage, the Court

presumes to be true. See Lynch v. City of New York, 952 F.3d 67,

74–75 (2d Cir. 2020); Porina v. Marward Shipping Co., 521 F.3d

122, 126 (2d Cir. 2008).

     MSI is an insurance company organized under the laws of New

York, licensed in New York, and with a statutory home office


                                  6
located in New York.   (TPC ¶ 9.)       MSI-J is a Japanese insurance

company with a principal place of business in Tokyo, Japan.

(Id. ¶ 10.)

     Aon-UK is a foreign corporation with a principal place of

business in London, England.   (Id. ¶ 11.)       Aon-UK and Aon-US are

“affiliates” of one another, however, the TPC implies that Aon-

UK directs and oversees Aon-US with respect to the Global

Program.   (Id. ¶¶ 34, 37, 44–46.)       Aon-US is an Illinois

insurance broker.

     Pilkington is a Delaware manufacturer and a wholly owned

subsidiary of NSG, which is a foreign corporation with a

principal place of business in Tokyo, Japan.          (Id. ¶¶ 12, 16.)

The TPC alleges that NSG has the responsibility to, among other

things, arrange property insurance coverage for its subsidiaries

worldwide, including Pilkington.        (Id. ¶ 17.)

     The 2016–2017 U.S. Local Policy in effect when the Tornado

struck was issued as part of a long-standing and comprehensive

global risk transfer program (“the Global Program”) involving

NSG, Aon-UK, and MSI-J.   (Id. ¶¶ 3–4, 19.)       The Global Program

was developed and marketed by Aon-UK, and it consisted of the

following interrelated contracts which were designed to enable

the NSG Group to save money by self-insuring many of NSG’s

business operations:




                                    7
     1) a “Master Policy” issued to NSG by MSI-J, which provided
        direct coverage in jurisdictions where MSI-J was
        authorized to transact insurance business, and
        supplemental coverage in jurisdictions where MSI-J was
        not authorized to transact business directly;

     2) “Local Policies” issued by MSI-J’s affiliates—such as its
        United States affiliate, MSI or MSI-US—where MSI-J was
        not authorized to transact insurance business directly;

     3) a “Reinsurance Program” designed to indemnify MSI-J for
        certain liabilities resulting from its participation in
        the Global Program; and

     4) a “Captive Insurance Company” that was ultimately owned
        and controlled by NSG and which participated in
        reinsuring MSI-J. (Id. ¶¶ 3–4, 19–21, 40–46.)

     Aon-UK acted as NSG’s agent and was its broker of record

with respect to the Global Program.     (Id. ¶¶ 32–33.)   In that

capacity, Aon-UK served as the communications control center for

the program, prepared relevant materials related to the Master

and Local Policies, negotiated the terms and conditions of the

Global Program with MSI-J, and ensured consistent global

coverage for the NSG Group by, among other things, reviewing

local policies to ensure they reflected the terms and conditions

negotiated at the global level.     (Id. ¶ 34.)   Aon-UK also was

responsible for structuring and marketing the Reinsurance

Program.   (Id. ¶ 35.)   Aon-UK received annual commissions for

its roles in placing the insurance and reinsurance components of

the Global Program.   (Id. ¶ 36.)

     Each year, the material terms and conditions of the Global

Program were negotiated and agreed to in the United Kingdom and



                                    8
Japan at the parent company level between MSI-J, NSG, and Aon-

UK.   (Id. ¶ 40.)   Once these terms were settled, Aon-UK and MSI-

J transmitted the information to their local affiliates, such as

Aon-US and MSI-US.   (Id. ¶¶ 43–44.)     Based on “instructions”

provided by Aon-UK, Aon-US provided MSI-US with a so-called

“market submission” which requested terms of coverage under the

U.S. Local Policy.   (Id. ¶ 45.)   Thereafter, MSI-US provided

Aon-US with a quotation of coverage for the U.S. Local Policy,

which Aon-US reviewed and reconciled with its instructions from

Aon-UK before asking MSI-US to bind coverage.      (Id. ¶ 46.)

      At all relevant times, Aon-US was Pilkington’s broker of

record and agent with respect to the negotiation and placement

of the U.S. Local Policies.   (Id. ¶¶ 37–38.)     As a general

practice, MSI-US did not communicate directly with Pilkington.

(Id. ¶ 39.)   Instead, MSI-US typically provided all information

about the U.S. Local Policies to Pilkington’s agent, Aon-US.

(Id.)

      As relevant here, the Global Program in effect when the

Tornado struck limited to $15 million the total coverage

afforded to the NSG Group for damages arising from a windstorm

in the United States.   (Id. ¶ 5.)     The TPC alleges that the

parties intended for the Master Policy to set the outer boundary

of coverage available to the NSG Group under the Global Program,

and for the terms and conditions of the Local Policies—such as


                                   9
the U.S. Local Policy at issue here—to mirror those of the

Master Policy.    (Id. ¶¶ 22–23.)    The TPC further alleges that

the U.S. Local Policy provides that its limits and coverages

depend on, and may be restricted by, the limits and coverages in

the Master Policy.    (Id. ¶ 26.)

       After the discussions between MSI-US and Aon-US regarding

the Endorsement, and around the time in January 2016 when the

Endorsement was incorporated into Pilkington’s then-active 2015–

2016 U.S. Local Policy, 2 Aon-UK prepared and transmitted to MSI-J

a market submission for the 2016–2017 Global Program.      (Id. ¶

47.)    Aon-UK’s submission requested a $15 million sublimit for

all windstorm losses in the United States and specified that

local policies should be issued with similar coverage.       (Id. ¶¶

48–49.)

       In or around March 2016, Aon-US likewise prepared and

transmitted a market submission for the 2016–2017 U.S. Local

Policy to MSI-US.    (Id. ¶ 50.)    In accordance with the terms



2
  The TPC does not include allegations regarding the Endorsement.
Nevertheless, these facts appear at paragraphs 46 through 56 of MSI’s
Amended Counterclaims & Crossclaims, ECF No. 116, and the Court
includes them here to provide a reasonable and candid summary of MSI’s
allegations in this action. (See also MSI’s Opp’n at 4 n.3 (citing
Pilkington’s Amended Complaint and MSI’s Amended Answer with
Counterclaims & Crossclaims), ECF No. 213.) Further, these facts are
central to Pilkington’s claim to relief from MSI, upon which the TPC
relies heavily in asserting MSI’s rights to relief from NSG and Aon-
UK. Accord Chambers v. Time Warner, Inc., 282 F.3d 147, 152–53 (2d
Cir. 2002) (explaining a complaint may be deemed to include any
statements or documents incorporated in it by reference).


                                    10
negotiated and agreed to at the global level, Aon-US’s

submission requested a $15 million windstorm sublimit (“the

Windstorm Sublimit”).    (Id.)    MSI’s New York-based underwriter

provided Aon-US with a quote for the requested coverage.       (Id. ¶

51; Ex. 2 to TPC, ECF No. 115-2.)       Approximately three days

later, Aon-US requested MSI’s New York-based underwriter “please

proceed with policy issuance,” explaining “[w]e have reconciled

your quote with our instructions from U.K.”       (TPC ¶ 52; Ex. 3 to

TPC, ECF No. 115-3.)

     In accordance with the coverage requested under the Global

Program, and the information contained in Aon-US’s market

submission, MSI-US issued, from its New York office, the 2016–

2017 U.S. Local Policy with the $15 million Windstorm Sublimit.

(Id. ¶¶ 53–54.)    The TPC alleges that these terms were

consistent with the coverage provided under the Master Policy

for windstorms in the United States every year since 2009, when

the MSI group of companies first participated in the Global

Program.   (Id. ¶ 55.)   Likewise, the reinsurance coverage

procured by Aon-UK for windstorm losses in the United States

under the 2016–2017 Global Program was subject to a $15 million

limit, which was consistent with the reinsurance coverage

obtained by Aon-UK for windstorms in the United States every

year since 2009.    (Id. ¶ 56.)




                                   11
     In early-2017, the Tornado struck Pilkington’s facility.

(Id. ¶ 57.)   Pilkington provided MSI-US with a notice of

damages, claiming total losses of between $60 million and $100

million.   (Id. ¶¶ 58–59.)   MSI-US determined that the $15

million Windstorm Sublimit applied and paid Pilkington that

amount, after which Pilkington initiated this action to recover

the balance of its losses because, Pilkington asserts, it did

not request or agree to a $15 million sublimit applicable to

windstorms such as the Tornado.    (Id. ¶¶ 60–61, 64.)   Rather,

Pilkington argues, MSI defrauded it (and Aon-US) into accepting

the Endorsement’s revisions to the windstorm sublimit in

Pilkington’s 2015–2016 U.S. Local Policy, and Aon-US

subsequently and inexcusably incorporated those same

fraudulently revised terms into the 2016–2017 U.S. Local Policy.

See Pilkington, 460 F. Supp. 3d at 488.

     II.   NSG’s and Aon-UK’s Motions to Dismiss

     The TPC alleges that, if MSI is found liable to Pilkington,

it is entitled to damages from NSG and/or Aon-UK for negligent

misrepresentation.   (TPC ¶¶ 65–71, 75–81.)    MSI also brings a

contribution claim against Aon-UK seeking an equitable pro rata

share of any liability it may incur to Pilkington because, MSI

asserts, Aon-UK’s actions contributed to any damage, loss, or

harm sustained by Pilkington.    (Id. ¶ 74.)   Finally, the TPC

asserts a declaratory judgment claim against NSG and MSI-J


                                  12
alleging that the U.S. Local Policy under which Pilkington seeks

relief cannot be interpreted in isolation and must be read

together with the Global Program’s Master Policy between NSG and

MSI-J.   (Id. ¶¶ 86, 88.)    Accordingly, MSI seeks a declaratory

judgment by this Court concerning the 2016–2017 Global Program. 3

(Id. ¶¶ 88, 90.)

     On December 8, 2020, and February 3, 2021, respectively,

Aon-UK and NSG moved to dismiss MSI’s third-party claims

pursuant to Federal Rules of Civil Procedure 12(b)(2) and

12(b)(6).    (ECF Nos. 186, 187, 210, 211.)    MSI opposed the

motions.    (ECF Nos. 188, 213.)   Aon-UK and NSG filed replies.

(ECF Nos. 190, 215.)     The Court heard the motions during a

telephonic argument on March 10, 2021.     (ECF No. 221.)

            A.   Legal Standard

                  1. Rule 12(b)(2) motion to dismiss for lack of
                  personal jurisdiction

     On a Rule 12(b)(2) motion to dismiss, “a plaintiff must

make a prima facie showing that jurisdiction exists.” Thomas v.

Ashcroft, 470 F.3d 491, 495 (2d Cir. 2006).      “This showing may



3 MSI’s counterclaims against Pilkington included a similar request for
a declaration of the parties’ rights and obligations under the Global
Program. See Pilkington, 2020 WL 6585702, at *6. On November 10,
2020, however, the Court dismissed MSI’s similar declaratory judgment
counterclaim as redundant. See id. MSI subsequently moved for
reconsideration or clarification of certain findings in the November
10, 2020 decision, but MSI did not challenge the Court’s dismissal of
its declaratory judgment counterclaim. See Pilkington, 2021 WL 797674,
at *2.


                                   13
be made through the plaintiff’s own affidavits and supporting

materials, containing an averment of facts that, if credited,

would suffice to establish jurisdiction over the defendant.” S.

N. Eng. Telephone Co. v. Global NAPs, Inc., 624 F.3d 123, 138

(2d Cir. 2010) (internal quotation marks omitted).   “In

determining whether a plaintiff has met this burden, we will not

draw argumentative inferences in the plaintiff’s favor, nor must

we accept as true a legal conclusion couched as a factual

allegation.” In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d

659, 673 (2d Cir. 2013) (citations and internal quotation marks

omitted).

     In diversity cases, such as this one, “personal

jurisdiction is determined in accordance with the law of the

forum in which the federal court sits.” Minnie Rose LLC v. Yu,

169 F. Supp. 3d 504, 512 (S.D.N.Y. 2016).   New York courts apply

a two-step analysis:   First, the Court must “determine whether

personal jurisdiction is appropriate pursuant to the State’s

general jurisdiction statute, Civil Practice Law and Rules

(“C.P.L.R.”) § 301, or its long-arm jurisdiction statute,

C.P.L.R. § 302(a).” Id.   “If and only if the Court’s exercise of

personal jurisdiction is deemed appropriate according to New

York law, the second step is an evaluation of whether the

Court’s exercise of personal jurisdiction comports with the

Fifth Amendment Due Process Clause of the United States


                                14
Constitution.” Id.   Here, MSI does not assert general

jurisdiction over NSG or Aon-UK.     Therefore, the relevant

inquiry is whether specific jurisdiction over either exists

under C.P.L.R. § 302(a), which provides in relevant part that “a

court may exercise personal jurisdiction over any non-

domiciliary . . . who in person or through an agent . . .

transacts any business within the state.” N.Y. C.P.L.R. §

302(a)(1).

     “To establish personal jurisdiction under section

302(a)(1), two requirements must be met:     (1) The defendant must

have transacted business within the state; and (2) the claim

asserted must arise from that business activity.” Eades v.

Kennedy, PC Law Offices, 799 F.3d 161, 168 (2d Cir. 2015)

(quotation marks omitted).   “A defendant transacts business

within the meaning of § 302(a)(1) when it purposefully ‘avails

itself of the privilege of conducting activities [in New York],

thus invoking the benefits and protections of its laws.’” Minnie

Rose, 169 F. Supp. 3d at 513–14 (quoting Fischbarg v. Doucet,

880 N.E.2d 22, 26 (N.Y. 2007)) (alteration in original).

“Section 302(a)(1) is a ‘single act’ statute:    ‘[P]roof of one

transaction in New York is sufficient to invoke jurisdiction,

even though the defendant never enters New York, so long as the

defendant’s activities here were purposeful and there is a

substantial relationship between the transaction and the claim


                                15
asserted.’” Id. at 514 (quoting Kreutter v. McFadden Oil Corp.,

522 N.E.2d 40, 43 (N.Y. 1988)) (alteration in original).     “To

determine whether a party has ‘transacted business’ in New York,

courts must look at the totality of circumstances concerning the

party’s interactions with, and activities within, the state.”

Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d

779, 787 (2d Cir. 1999).   “Rule 302(a)(1) jurisdiction ‘requires

only a minimal quantity of activity, provided that it is of the

right nature and quality.’” Siegel v. Ford, No. 16 Civ. 8077

(JPO), 2017 WL 4119654, at *4 (S.D.N.Y. Sept. 15, 2017)

(citation and quotation marks omitted).

     Under the second step of the analysis, “due process

requires a plaintiff to allege (1) that a defendant has certain

minimum contacts with the relevant forum, and (2) that the

exercise of jurisdiction is reasonable in the circumstances.”

SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 343 (2d Cir. 2018)

(quoting In re Terrorist Attacks, 714 F.3d at 674).   “The

requisite minimum contacts analysis overlaps significantly with

New York’s § 302(a)(1) inquiry into whether a defendant

transacted business in the State.” Minnie Rose, 169 F. Supp. 3d

at 515 (internal quotation marks omitted).   Where personal

jurisdiction is permitted under New York’s long-arm statute,

“[i]t would be unusual, indeed,” for such jurisdiction to be




                                16
found unconstitutional. Licci ex rel. Licci v. Lebanese Canadian

Bank, SAL, 732 F.3d 161, 170 (2d Cir. 2013).

               2. Rule 12(b)(6) motion to dismiss for failure
               to state a claim

      “Federal Rule of Civil Procedure 8(a)(2) requires only a

short and plain statement of the claim showing that the pleader

is entitled to relief, in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests.

Consequently, to survive a motion under Rule 12(b)(6), a

complaint does not need to contain detailed or elaborate factual

allegations, but only allegations sufficient to raise an

entitlement to relief above the speculative level.” Keiler v.

Harlequin Enters. Ltd., 751 F.3d 64, 70 (2d Cir. 2014)

(citations omitted).

     “[I]n deciding a Rule 12(b)(6) motion to dismiss a

complaint, [the Court] is required to accept all ‘well-pleaded

factual allegations’ in the complaint as true.” Lynch, 952 F.3d

at 74–75 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

“Although allegations that are conclusory are not entitled to be

assumed true, when there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Id. at 75

(alterations, citations, and internal quotation marks omitted).

“The court must also ‘construe all reasonable inferences that




                               17
can be drawn from the complaint in the light most favorable to

the plaintiff.’” Id. (quoting Arar v. Ashcroft, 585 F.3d 559,

567 (2d Cir. 2009) (en banc), cert. denied, 560 U.S. 978

(2010)).    “The assessment of whether a complaint’s factual

allegations plausibly give rise to an entitlement to relief

‘does not impose a probability requirement at the pleading

stage; it simply calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence of illegal’

conduct.” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 556 (2007)).     In ruling on a motion to dismiss, the Court

is generally “limited to the facts as asserted within the four

corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the

complaint by reference.” McCarthy v. Dun & Bradstreet Corp., 482

F.3d 184, 191 (2d Cir. 2007).

            B.   Discussion

     “When the Court is confronted by a motion raising a

combination of Rule 12(b) defenses, it will pass on the

jurisdictional issues before considering whether the Complaint

states a claim.” Minnie Rose, 169 F. Supp. 3d at 512.

Accordingly, the Court first considers whether personal

jurisdiction over NSG and Aon-UK is appropriate before

evaluating whether MSI’s claims against each satisfy Rule

12(b)(6).


                                  18
     As an important preliminary matter, and for the third time

in this action, see Pilkington, 2021 WL 797674, at *3 n.1;

Pilkington, 460 F. Supp. 3d at 488–89 n.1, the Court is again

troubled by certain of MSI’s representations regarding facts

alleged in the operative complaint, many of which questionable

assertions were discussed during oral argument on March 10,

2021.   That being said, and all sides being reminded of their

professional obligations when appearing in courts of the United

States, this Opinion & Order need not recount or contrast MSI’s

problematic representations with the TPC’s actual allegations

because, as discussed below, even if the TPC alleged what MSI

now asserts, MSI’s third-party claims still do not satisfy Rule

12(b)(6).

                1. The Court has personal jurisdiction over NSG
                and Aon-UK

     MSI argues that the Court has specific personal

jurisdiction over NSG and Aon-UK under an agency theory of

jurisdiction: namely, that each transacted and benefited from

conducting business in New York with respect to the U.S. Local

Policy at issue based on actions Aon-US took on their behalf to

procure the policy. 4   NSG and Aon-UK both counter with a similar


4
  As discussed above, certain of MSI’s factual assertions do not find
clear support in the TPC. Here, for example, the TPC does not allege
that Aon-US acted as an agent of NSG or Aon-UK—to the contrary, the
only allegations of an agency relationship involving Aon-US are that
“[a]t all relevant times,” Aon-US “was the broker of record for
Pilkington[]” and “acted as Pilkington[]’s agent” with respect to the


                                  19
argument: (1) that the TPC fails to plausibly allege an agency

relationship between themselves and Aon-US because the TPC does

not demonstrate that NSG or Aon-UK controlled Aon-US, benefitted

from Aon-US’s in-state activities, or had any reason to expect

that their overseas conduct would have direct consequences in

New York; and (2) that, in any event, Aon-US’s purported minimum

contacts with New York are not sufficient to establish

jurisdiction.

     When considering whether a plaintiff makes a prima facie

showing of jurisdiction, “the court must assume the truth of all

allegations in the complaint and must resolve all doubts in

plaintiff’s favor ‘notwithstanding a controverting presentation

by the moving party.’” Quest Trading, LLC v. Com. & Indus. Ins.

Co., No. 16 Civ. 735 (NRB), 2017 WL 946421, at *4 (S.D.N.Y. Feb.

15, 2017) (quoting A.I. Trade Fin., Inc. v. Petra Bank, 989 F.2d

76, 79–80 (2d Cir. 1993)).    Here, MSI’s allegations of specific

personal jurisdiction turn on Aon-US’s contacts with New York in

procuring the 2016–2017 U.S. Local Policy from MSI.      “To decide

whether Aon[-US] acted as the agent of [NSG and Aon-UK] requires

an analysis of ‘the realities of the relationship in question

rather than the formalities of agency law.’” Nat’l Union Fire


U.S. Local Policies. (TPC ¶¶ 37–38.) Nevertheless, the Court
construes the TPC in a light most favorable to MSI and accepts MSI’s
assertion that Aon-US took certain actions on behalf of NSG, Aon-UK,
and Pilkington.


                                  20
Ins. Co. of Pittsburgh, PA. v. BP Amoco P.L.C., 319 F. Supp. 2d

352, 360 (S.D.N.Y. 2004) (quoting CutCo Indus., Inc. v.

Naughton, 806 F.2d 361, 366 (2d Cir. 1986)).   “For purposes of

personal jurisdiction, an agent is a person or entity that acts

‘for the benefit of, and with the knowledge and consent of, the

non-resident principal,’ and over which that principal exercises

‘some control.’” Id. (quoting CutCo, 806 F.2d at 366) (internal

citation omitted).

     As explained in National Union Fire Insurance Co. v. BP

Amoco, which involved a similar challenge to personal

jurisdiction,

     [i]f X transacts business in New York, then X will be
     subject to personal jurisdiction on a cause of action
     arising out of that transaction. If X instead hires Y
     to transact the same business in New York, and Y’s
     contacts with New York relative to that transaction
     would suffice to confer on a New York court personal
     jurisdiction over Y, then X will also be subject to
     personal jurisdiction on a cause of action arising out
     of that transaction.

Nat’l Union, 319 F. Supp. 2d at 363 (citing CutCo, 806 F.2d at

366).   Of particular relevance here, the court further explained

that,

     [i]f X decides that rather than either transact the same
     business itself or hire an agent to do so, it would
     prefer not to be bothered, and for that reason delegates
     authority to Y to transact the same business; and Y, in
     turn, exercises that authority by hiring Z as its agent;
     and Z’s contacts with New York would suffice to give
     rise to specific long-arm jurisdiction over Z; then,
     again, X will be subject to jurisdiction on a cause of
     action arising out of Z’s, the agent’s, transaction.


                                21
Id.

      Construing MSI’s allegations as true and resolving all

doubts in its favor, under the principles articulated in

National Union, NSG and Aon-UK purposefully availed themselves

of the privilege of conducting activities in New York through

their agent Aon-US.   Accordingly, the Court has personal

jurisdiction over them. See id. at 363–64 (finding personal

jurisdiction over foreign defendants under analogous

circumstances where “[n]either the number of intermediate agency

relationships nor defendants’ protestations that they lacked

actual knowledge or control over Aon can obscure the simple fact

that, at bottom, these defendants transacted certain business

essential to their activities—the negotiation, execution, and

subsequent administration of a major insurance contract—in New

York, and this action arises out of that transaction”); Quest

Trading, 2017 WL 946421, at *6 (finding personal jurisdiction

over a foreign defendant where the relevant insurance policy was

procured from a New York insurer “which issued the policy

(underwritten in New York) from New York”).

      Similar to National Union, here, the TPC alleges sufficient

contacts by Aon-US which can be imputed to NSG and Aon-UK based

on their delegation of responsibility to Aon-US to procure the

insurance policy at issue in this case: specifically, MSI’s

allegations that (1) NSG was responsible for arranging


                                22
Pilkington’s insurance coverage and in that capacity agreed to a

master insurance policy with MSI-J, one element of which was a

$15 million windstorm sublimit for the 2016–2017 U.S. Local

Policy; (2) NSG subsequently gave responsibility to its agent,

Aon-UK, to procure that policy in furtherance of the Global

Program, which Aon-UK did by transmitting the information to its

affiliate, Aon-US, and giving responsibility to Aon-US to obtain

the policy from MSI; and (3) Aon-US, acting on Aon-UK’s request

and in furtherance of the Global Program, subsequently obtained

the policy by (a) receiving a quote from MSI’s New York-based

underwriter; and (b) directly requesting, from that same

underwriter, that MSI issue the requested policy.

     Further, the policy Aon-US requested, MSI issued, and of

which Aon-UK is allegedly responsible for “reviewing . . . to

ensure that [it] reflect[ed] the terms and conditions negotiated

at the global level” (TPC ¶ 34), included a New York forum

selection clause (Ex. 4 to TPC at ECF Page 48 of 65, ECF No.

115-4).   Accordingly, Aon-US’s transaction of business within

New York is sufficient to establish personal jurisdiction over

it, as well as NSG and Aon-UK under an agency theory of

jurisdiction. See Sunward Elecs., Inc. v. McDonald, 362 F.3d 17,

22 (2d Cir. 2004) (setting forth factors courts should consider

in determining whether an out-of-state defendant transacts

business in New York, including “whether the defendant has an


                                23
on-going contractual relationship with a New York corporation,”

“whether the contract was negotiated or executed in New York,”

and “what the choice-of-law clause is in any such contract”);

see also Nat’l Union, 319 F. Supp. 2d at 361 (“A company cannot

deputize another to take certain actions on its behalf and then

disclaim knowledge or interest when those actions give rise to a

legal dispute.”).

     Given that, at this procedural stage, any doubt as to

jurisdiction is to be resolved in favor of MSI, NSG’s and Aon-

UK’s arguments to the contrary are not persuasive.   First, NSG

and Aon-UK argue that the TPC fails to establish that Aon-US

acted for the benefit of, and with the knowledge and consent of,

Aon-UK (and by extension NSG)—but this argument is not

convincing where the TPC asserts that Aon-UK (and NSG) did in

fact receive a benefit from Aon-US’s New York contacts in the

form of crucial assistance ensuring the successful

implementation of the Global Program as a whole.   Likewise, the

TPC plausibly alleges Aon-UK’s knowledge and consent of Aon-US’s

New York-directed conduct where, as discussed above, Aon-US

procured the policy from a New York insurance company and the

policy included a New York forum selection clause that Aon-UK

knew or should have known was included.   Further, NSG’s and Aon-

UK’s assertion that minimum contacts are lacking because MSI was

the party responsible for initiating Aon-US’s New York contacts


                               24
similarly fails where Aon-US nevertheless willingly reached out

to MSI’s New York underwriter to provide Pilkington’s market

submission and, a few days later, affirmatively requested that

underwriter “please proceed with policy issuance.”   (Ex. 3 to

TPC, ECF No. 115-3.)

     Finally, the Court is not persuaded by NSG’s and Aon-UK’s

protestations that the TPC fails to allege Aon-UK’s control of

Aon-US because the TPC plausibly asserts that Aon-US requested

MSI issue the 2016–2017 U.S. Local Policy only after first

“reconcil[ing]” MSI’s quote with “instructions” from Aon-UK.

This, together with MSI’s other nonconclusory allegations

regarding Aon-UK’s relationship with NSG, its senior position

marketing and overseeing the Global Program, and the interplay

between the terms of the U.S. Local Policy and those of the

Master Policy, give rise to the inference that NSG and Aon-UK

designed and dictated to Aon-US what terms Aon-US was to procure

from MSI. Cf. Gerstle v. Nat’l Credit Adjusters, LLC, 76 F.

Supp. 3d 503, 510 (S.D.N.Y. 2015) (finding assertions of

jurisdiction based on a theory of agency insufficient where,

unlike here, the allegations were “broadly worded and vague,”

“not described in any factual detail,” and “boilerplate”).

Accordingly, MSI has established a prima facie showing of

personal jurisdiction over NSG and Aon-UK consistent with New

York’s long-arm statute, and, for those same reasons, such


                               25
jurisdiction is reasonable under the circumstances and comports

with due process. See Charles Schwab Corp. v. Bank of Am. Corp.,

883 F.3d 68, 85 (2d Cir. 2018) (explaining New York’s statutory

requirements of “benefit, knowledge, [and] some control” are

consonant with due process, “[a]nd where we have found personal

jurisdiction based on an agent’s contacts, we have never

suggested that due process requires something more than New York

law”).

               2.   The TPC fails to state a claim against NSG

     Turning to the sufficiency of MSI’s claims against NSG, the

TPC alleges that the U.S. Local Policy under which Pilkington

seeks relief cannot be interpreted in isolation and must be read

together with the Master Policy between NSG and MSI-J to prevent

potentially inconsistent interpretations of the parties’ rights

and obligations under the Global Program.   (TPC ¶ 86.)

Accordingly, MSI seeks a declaration from this Court that a $15

million sublimit in the 2016–2017 Global Program applies to all

windstorm losses in the United States.   (Id. ¶ 90.)   In the

alternative, MSI alleges that if it is found liable to

Pilkington, it is entitled to damages from NSG (and Aon-UK) for

negligent misrepresentation.   (Id. ¶¶ 71, 81.)

     NSG moves to dismiss both third-party claims pursuant to

Rule 12(b)(6) principally on the grounds that (1) MSI’s

declaratory judgment claim is not properly before the Court


                                26
because the Master Policy requires arbitration and includes a

provision subjecting the agreement to the exclusive jurisdiction

of English Courts; and (2) MSI does not plausibly allege a false

statement by NSG and, even if it did, does not plausibly allege

a “special relationship” between it and NSG as required for a

negligent misrepresentation claim.    The Court agrees with NSG.

                     a.   Declaratory judgment

     The Declaratory Judgment Act provides that “[i]n a case of

actual controversy within its jurisdiction . . . any court of

the United States . . . may declare the rights and other legal

relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C.

§ 2201(a).   “Courts have consistently interpreted this

permissive language as a broad grant of discretion to district

courts to refuse to exercise jurisdiction over a declaratory

action that they would otherwise be empowered to hear.” Dow

Jones & Co. v. Harrods Ltd., 346 F.3d 357, 359 (2d Cir. 2003).

“[T]he primary issues in assessing the appropriateness of

declaratory relief are ‘(1) whether the judgment will serve a

useful purpose in clarifying or settling the legal issues

involved; and (2) whether a judgment would finalize the

controversy and offer relief from uncertainty.’” Chevron Corp.

v. Naranjo, 667 F.3d 232, 245 (2d Cir. 2012) (quoting Dow Jones,

346 F.3d at 359).   “[A] complaint is deemed to include any


                                 27
written instrument attached to it as an exhibit or any

statements or documents incorporated in it by reference.”

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)

(quotation marks omitted).

     MSI’s request for declaratory relief concerning the Global

Program is not appropriate and will be dismissed as against NSG.

Accordingly, and for the same reasons, the Court also dismisses

this claim as against MSI-J, and thus, dismisses MSI-J as a

third-party defendant in this action.   (TPC ¶ 10 (stating “MSI-

J[] is solely named in th[e TPC] because, as described below, it

is a necessary and indispensable party with respect to the

declaratory relief sought”).)

     First, as the Court explained in dismissing MSI’s nearly

identical counterclaim against Pilkington, MSI’s request is

redundant because “Pilkington’s nearly identical [and first-

filed declaratory judgment] claim already provides the vehicle

for the Court to declare all relevant rights and obligations of

the parties with respect to the insurance policy in effect at

the time of the Tornado,” and “in adjudicating whether

Pilkington is entitled to the declaratory relief it seeks, MSI

will have a full opportunity to make any counterarguments it

wants regarding the Global Program.” Pilkington, 2020 WL

6585702, at *6.




                                28
     Second, and equally decisive here, the Master Policy

provides that “[t]his Policy shall be governed by the Laws of

England and except for [arbitration] shall be subject to the

exclusive jurisdiction of the English Courts.”    (Ex. A to Decl.

of Seth A. Tucker at ECF Page 9 of 10, ECF No. 144-1.)

Accordingly, the Court will not exercise jurisdiction over a

declaratory claim concerning an agreement which expressly

provides that such jurisdiction is vested elsewhere.

                    b.   Negligent misrepresentation

     “To state a claim for negligent misrepresentation under New

York law, the plaintiff must allege that ‘(1) the defendant had

a duty, as a result of a special relationship, to give correct

information; (2) the defendant made a false representation that

he or she should have known was incorrect; (3) the information

supplied in the representation was known by the defendant to be

desired by the plaintiff for a serious purpose; (4) the

plaintiff intended to rely and act upon it; and (5) the

plaintiff reasonably relied on it to his or her detriment.’”

Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98, 114 (2d Cir.

2012) (quoting Hydro Investors, Inc. v. Trafalgar Power Inc.,

227 F.3d 8, 20 (2d Cir. 2000)).    “[A] claim for negligent

misrepresentation under New York law cannot lie absent

allegations of direct contact between the plaintiff and maker of

the misrepresentation.” Abu Dhabi Com. Bank v. Morgan Stanley &


                                  29
Co. Inc., No. 08 Civ. 7508 (SAS), 2013 WL 837536, at *4

(S.D.N.Y. Mar. 6, 2013) (citing Anschutz, 690 F.3d at 115).

     MSI’s negligent misrepresentation claim against NSG is

essentially identical to its negligent misrepresentation claim

against Aon-UK, and it relies on MSI’s assertion that Aon-UK

acted as NSG’s broker and agent with respect to the Global

Program.   (TPC ¶¶ 32–36.)   In support of both claims, the TPC

alleges that NSG and Aon-UK failed to exercise reasonable care,

skill, and diligence (1) to accurately convey the terms and

conditions of the coverage to which NSG and its subsidiaries

requested and/or agreed; and (2) to ensure that Pilkington’s

insurance policies reflected the terms and conditions negotiated

at the global level.    (Id. ¶¶ 66, 76.)   MSI alleges that NSG and

Aon-UK breached these duties by (1) falsely requesting that the

2016–2017 Global Program and 2016–2017 U.S. Local Policy be

issued with a $15 million sublimit for windstorms in the United

States; and (2) falsely providing “instructions” to Aon-US to

bind coverage under the 2016–2017 U.S. Local Policy with the $15

million Windstorm Sublimit.    (Id. ¶¶ 67, 77.)   MSI asserts that

these acts by NSG and Aon-UK constitute false statements of

which they were or should have been aware because Pilkington now

claims that it did not seek or agree to the $15 million

Windstorm Sublimit.    (Id. ¶¶ 67–68, 77–78.)




                                 30
       MSI fails to allege a plausible negligent misrepresentation

claim against NSG (or Aon-UK).    First, the TPC provides no

factual support for MSI’s conclusory assertion that NSG and Aon-

UK were or should have been aware that their statements were

false.    “[A]llegations that are ‘conclusory’ are ‘not entitled

to be assumed true[.]’” Lynch, 952 F.3d at 75 (quoting Iqbal,

556 U.S. at 681).

       Second, the TPC does not plausibly allege a false statement

by NSG (or Aon-UK)—indeed, quite the opposite.    As discussed

above, MSI’s claims center on its allegations that NSG agreed to

a master insurance policy with a $15 million windstorm sublimit

for Pilkington’s 2016–2017 U.S. Local Policy; NSG subsequently

empowered Aon-UK to procure that sublimit for Pilkington; and

Aon-UK did so by empowering Aon-US to obtain those terms from

MSI.    Additionally significant, the TPC further alleges that

MSI-J similarly transmitted the terms of the Global Program to

MSI (TPC ¶ 43), thereby placing MSI on notice before it issued

the 2016–2017 U.S. Local Policy that the policy was to include a

$15 million windstorm sublimit (id. ¶¶ 47–49, 53, 55).    The fact

that Pilkington now says it never agreed to that sublimit does

not make NSG’s initial request for it under the Global Program

improper or false where, as MSI alleges, NSG “ha[d] the

responsibility to, among other things, arrange property

insurance coverage for its subsidiaries worldwide, including


                                 31
Pilkington[].”   (Id. ¶ 17.)   If, as MSI alleges, NSG had such

authority, and NSG in that capacity arranged for a certain

windstorm sublimit for Pilkington’s policy, NSG’s actions on

Pilkington’s behalf—and by extension Aon-UK’s and Aon-US’s

actions on NSG’s behalf—were not false statements of which they

should have been aware: NSG, Aon-UK, Aon-US (and MSI-J) each

accurately conveyed to MSI the terms agreed to at the global

level.   (Id. ¶¶ 53–55 (further alleging that the 2016–2017 U.S.

Local Policy was “[i]n accordance with the coverage requested .

. . under the Global Program” and “consistent with the coverage

provided under the Master Policy for windstorms in the United

States every year since 2009”).)

     Third, MSI does not plausibly allege a special relationship

between it and NSG (or Aon-UK).    Not only does MSI fail to

allege any direct contact between the two, see Abu Dhabi Com.

Bank, 2013 WL 837536, at *4 (dismissing negligent

misrepresentation claims where the plaintiffs had no direct

contact with the defendant), here, the TPC similarly fails to

plausibly allege “a clearly defined set of circumstances which

bespeak a close relationship premised on knowing reliance,”

Cornelia Fifth Ave., LLC v. Canizales, No. 12 Civ. 07660 (ALC),

2017 WL 1034644, at *3 (S.D.N.Y. Mar. 16, 2017) (quotation marks

omitted), where MSI received the same information from its

parent entity, MSI-J, (TPC ¶ 43).


                                  32
     In sum, MSI’s negligent misrepresentation claims are

fundamentally and fatally undermined by MSI’s own allegations

regarding NSG’s authority to arrange Pilkington’s insurance, the

long-standing terms of the Global Program, and MSI’s

irreconcilable theory of the wrongdoing perpetrated against it.

As alleged, Aon-US’s request for the $15 Million Windstorm

Sublimit may plausibly give rise to a claim against Aon-US where

Aon-US, in its capacity as Pilkington’s broker of record,

requested a policy on Pilkington’s behalf with terms that Aon-

US—based on its actions in connection with the Endorsement—

should have known Pilkington opposed.   But that same request by

Aon-US cannot be deemed false or tortious where Aon-US was, as

MSI argues here, acting as NSG’s and Aon-UK’s agent because the

Global Program—the terms of which NSG had the responsibility to

arrange, and which was communicated to MSI by both MSI-J and

Aon-UK—included the very sublimit that Aon-US requested.

Further, NSG’s initial request for the sublimit at the global

level, directed to MSI-J in connection with the Master Policy,

is not a misrepresentation directed at MSI or one upon which MSI

relied—MSI relied on the global agreement, not NSG’s initial

request.   Moreover, any purported falsity of NSG’s initial

request to MSI-J, and NSG’s or Aon-UK’s knowledge of such, is

not plausibly alleged where the TPC asserts that the relevant

terms were consistent every year since 2009.   Accordingly, MSI’s


                                33
negligent misrepresentation claim against NSG (and Aon-UK) fails

and must be dismissed.

               3.   The TPC fails to state a claim against Aon-UK

     Turning to the sufficiency of MSI’s allegations against

Aon-UK, the TPC alleges that if MSI is found liable to

Pilkington, MSI is entitled to damages from Aon-UK for negligent

misrepresentation and contribution.    (TPC ¶¶ 71, 74.)   As

discussed above, MSI asserts that Aon-UK’s request for a $15

million windstorm sublimit in Pilkington’s 2016–2017 U.S. Local

Policy was tortious because Pilkington now asserts that it did

not seek or agree to the sublimit.    (Id. ¶¶ 67–68.)   MSI also

seeks contribution from Aon-UK for an equitable pro rata share

of any liability MSI may incur to Pilkington on a theory that

Aon-UK’s actions contributed to Pilkington’s loss.      (Id. ¶ 74.)

                     a.   Negligent misrepresentation

     As discussed above, MSI fails to plausibly allege a

negligent misrepresentation claim against NSG because the TPC is

devoid of nonconclusory allegations regarding a false statement

or a special relationship between NSG and MSI.    The TPC is

likewise devoid of such allegations against Aon-UK.

Accordingly, MSI’s negligent misrepresentation claim against

Aon-UK is dismissed for the reasons already stated.




                                 34
                     b.   Contribution

     As a preliminary matter, the parties dispute which state’s

law applies to MSI’s contribution claim.   Aon-UK argues that the

claim is subject to the law of Illinois because the “place of

injury” (i.e., where the Tornado struck) generally controls.

MSI counters that Illinois law does not apply and, instead, the

Court should evaluate the claim under New York law because

Pilkington has conceded that its injuries are governed by New

York law.   Setting aside whether Aon-UK is correct that Illinois

law applies, even under New York law MSI fails to state a claim

for contribution.   Accordingly, the Court need not resolve

whether the law of a different state applies.

     In New York, “two or more persons who are subject to

liability for damages for the same personal injury . . . may

claim contribution among them whether or not an action has been

brought or a judgment has been rendered against the person from

whom contribution is sought.” N.Y. C.P.L.R. § 1401.   “The

critical requirement for a contribution claim under New York law

is that the breach of duty by the contributing party must have

had a part in causing or augmenting the injury for which

contribution is sought.   A third-party defendant may be liable

for contribution where it breaches a duty to either (a) the

third-party plaintiff seeking contribution or (b) the first-

party plaintiff seeking redress for the underlying tort.”


                                 35
Fernandez v. New England Motor Freight, Inc., No. 12 Civ. 6536

(VEC), 2015 WL 4002233, at *5 (S.D.N.Y. July 1, 2015) (brackets,

citations, and internal quotation marks omitted).    As MSI’s

opposition notes, contribution “requires that each party ‘owed a

duty to plaintiff or to each other and by breaching their

respective duties they contribute to plaintiff’s ultimate

injuries.’”   (Opp’n at 24 (quoting Trustees of Columbia Univ. v.

Mitchell/Giurgola Assoc., 109 A.D.2d 449, 454 (1st Dep’t 1985))

(brackets omitted), ECF No. 188.)

     As discussed above, MSI fails to plausibly allege a special

relationship between itself and Aon-UK, nor any false statements

by Aon-UK.    Accordingly, MSI’s contribution claim fails under

New York law—MSI’s chosen law—because MSI does not plausibly

allege a duty Aon-UK owed to it or Pilkington, nor breach of any

such duty if one existed.    As explained above, the TPC alleges

that Aon-UK accurately conveyed to MSI (via Aon-US) the terms

requested by Aon-UK’s client, NSG, which terms were memorialized

in the Master Policy between NSG and MSI-J.    Pilkington’s

subsequent claim that it did not knowingly consent to the $15

million windstorm sublimit does not retroactively make Aon-UK’s

actions a breach of a purported duty owed to MSI; Aon-UK

fulfilled its duties.    Likewise, Pilkington’s subsequent claim

does not establish that Aon-UK breached—or even owed—a duty to

Pilkington where the TPC is devoid of any allegations regarding


                                 36
a relationship, special or otherwise, between Aon-UK and

Pilkington.    Indeed, Pilkington’s claims arise out of its

assertion that MSI perpetrated a fraud against it by means of

the Endorsement—but neither Aon-UK nor NSG were involved in

those negotiations nor did either have reason to suspect that

Pilkington had been misled by MSI.    Further, MSI’s allegations

that NSG had the responsibility to arrange Pilkington’s

insurance, and the relevant sublimit in the Master Policy was

consistent since 2009, cuts against any inference of an

imputable breach by NSG of a duty owed to Pilkington.

Accordingly, MSI’s contribution claim fails and must be

dismissed.

     III.    MSI’s Request for Leave to Amend

     Federal Rule of Civil Procedure 15 instructs courts to

“freely give leave” to amend “when justice so requires.” Fed. R.

Civ. P. 15(a)(2).    Amendment is not warranted, however, “absent

some indication as to what [a plaintiff] might add to [its]

complaint in order to make it viable.” Shemian v. Research In

Motion Ltd., 570 F. App’x 32, 37 (2d Cir. 2014) (summary order)

(quoting Horoshko v. Citibank, N.A., 373 F.3d 248, 249 (2d Cir.

2004) (per curiam)); see also ICD Cap., LLC v. CodeSmart

Holdings, Inc., No. 14 Civ. 8355 (JFK), 2020 WL 3961617, at *10

(S.D.N.Y. July 13, 2020) (dismissing complaint after giving

plaintiffs an opportunity to demonstrate how they would make


                                 37
their pleading viable), aff’d, 842 F. App’x 705 (2d Cir. 2021).

Accordingly, should MSI wish to amend the TPC to salvage its

questionable claims against NSG or Aon-UK, MSI must demonstrate

how it will cure its pleading deficiencies by filing (1) a

proposed amended third-party complaint and (2) a memorandum of

law of no more than 10 pages explaining how the proposed amended

third-party complaint would survive a comparable motion to

dismiss brought by NSG and/or Aon-UK.   Such demonstration by

MSI, if it elects to do so, must be filed within 14 days of the

date of this Opinion & Order.   NSG’s and/or Aon-UK’s opposition

briefs of no more than 13 pages, if any, are due no later than

14 days after MSI’s papers are filed.   MSI’s reply briefs of no

more than five pages each, if any, are due no later than seven

days after NSG’s and/or Aon-UK’s oppositions are filed.

     IV.   Conclusion

     For the reasons set forth above, Aon UK Limited’s motion to

dismiss third-party claims brought by Mitsui Sumitomo Insurance

Company of America is GRANTED; Nippon Sheet Glass Co., Ltd.’s

similar motion to dismiss is also GRANTED.   Further, and for the

same reasons, MSI’s third-party claim against Mitsui Sumitomo

Insurance Co. Ltd. is likewise dismissed.    Accordingly, MSI-J is

DISMISSED from this action as well.




                                38
     The Clerk of Court is directed to terminate the motions

docketed at ECF Nos. 186 and 210.

SO ORDERED.

Dated:    New York, New York        �      �   r·Jr;C
                                                        ��
          May 19, 2021                      John F . Keenan
                                                  <

                                     United States District Judge




                                39
